          Case 1:20-cr-00168-NONE-SKO Document 38 Filed 02/18/21 Page 1 of 2


 1   DANIEL A. BACON 065099
     LAW OFFICES OF DANIEL A. BACON
 2   2445 Capitol Street, Suite 160A
     Fresno, California 93721
 3   Telephone: (559) 412-4420
 4   Attorney for TODD MUMMA
 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,                    )      Case No. 1:20-cr-00168-NONE-SKO
                                                  )
11                                 Plaintiff,     )      STIPULATION AND ORDER
                                                  )
12                         vs.                    )
                                                  )
13   TODD MUMMA,                                  )
                                                  )
14                           Defendant.           )
     __________________________________           )
15
            It is hereby stipulated by and between the parties, namely defendant Todd Mumma
16
     through his attorney, Daniel A. Bacon, and plaintiff United States of America, through Assistant
17
     U.S. Attorney David Gappa, that the Pretrial Release Order, Paragraphs 7(w) and 7(x), be
18
     amended to authorize the following:
19
            1. The defendant will be allowed to leave his residence on Tuesday, February 23, 2021 at
20
     1:30 PM for the express purpose of traveling to his business, Select Business Systems, in order to
21
     interview prospective managers. He will be allowed to remain at his office through 4:00 PM and
22
     will be under the supervision of third-party custodian John Christino, who will verify that the
23
     defendant will not have access to any computer or the internet.
24
            2. The defendant will be allowed to travel from his business on February 23, 2021 at the
25
     hour of 4:00 PM to Carmax, located at 7180 North Palm Avenue, Fresno, California 93650 for
26
     the express purpose of selling his 2013 Ford F150. He will then return to his home on or before
27
     6:00 PM on February 23, 2021.
28
          Case 1:20-cr-00168-NONE-SKO Document 38 Filed 02/18/21 Page 2 of 2



 1            This stipulation and proposed order has been forwarded to Pretrial Services Officer Ali

 2   Magain, and she approves of same.

 3            Executed this 17th day of February, 2021, at Fresno, California.

 4                                                 /s/ Daniel A. Bacon
                                                   DANIEL A. BACON, Attorney for
 5                                                 TODD MUMMA
 6            Executed this 17th day of February, 2021, at Fresno, California.
 7
                                                   /s/ David Gappa
 8                                                 DAVID GAPPA
                                                   Assistant United States Attorney
 9

10                                                ORDER
11            Based upon the stipulation of the parties, and good cause appearing therefor,
12
     IT IS SO ORDERED.
13

14   Dated:     February 18, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           2
